UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period fromto Commission file number 000-21369 DARWIN RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 26-1762478 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2202 N. West Shore Blvd, Suite 200, Tampa, FL 33607 (Address of principal executive offices) (Zip Code) 702-448-7113 (Registrant’s telephone number, including area code) Securities Registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities Registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.000001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-k or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of December 31, 2009 the market value was $20,535.There are approximately 20,534,655 shares of our common voting stock held by non-affiliates.This valuation is based upon the bid price of our common stock as quoted on the OTC Pink Sheets on that date ($0.001). APPLICABLE ONLY TO REGISTRANT’S INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act 1934 subsequent to the distribution of securities under plan confirmed by a court. [X] Yes[ ] No (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 20,534,655 shares of Common Stock, $0.000001 par value, as of April 9, 2010. (DOCUMENTS INCORPORATED BY REFERENCE) None 1 Index Page Number PART I ITEM 1. Business 3 ITEM 1A. Risk Factors 6 ITEM 1B.
